Citation Nr: 1105860	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increase in the "staged" ratings (of 20 
percent prior to April 1, 2010 and 30 percent from that date) 
assigned for the Veteran's right shoulder disability.

2. Entitlement to a rating in excess of 10 percent for a left rib 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 
2000 to January 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from February and June 2006 
rating decisions of the Albuquerque, New Mexico and Seattle, 
Washington Department of Veterans Affairs (VA) Regional Offices 
(ROs).  The February 2006 rating decision assigned a temporary 
total (convalescent) rating for the right shoulder disability 
from January 30, 2006 through March 1, 2006.  The June 2006 
rating decision extended the convalescent rating through March 
31, 2006 (continuing a 20 percent rating previously assigned 
thereafter), and continued the 10 percent rating for the  left 
rib disability.  An interim (April 2010) rating decision 
increased the rating for the right shoulder disability to 30 
percent, effective April 1, 2010.  A November 2009 report of 
contact notes the Veteran desired a hearing at the RO.  In 
January 2010 correspondence he indicated that he was accepting a 
VA examination in lieu of such hearing.  His claims file is now 
in the jurisdiction of the Waco, Texas RO.    

The matter of the rating for a left rib disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.  


FINDING OF FACT

Prior to April 1, 2010 (but not before December 1, 2005), the 
Veteran's right (major) shoulder disability is reasonably shown 
to have been manifested by limitation of motion of the right arm 
more nearly approximating limitation at midway between the side 
and shoulder level (45 degrees); limitation of right arm motion 
to 25 degrees from the side, or impairment approximating that 
degree of limitation, is not shown at any time during the appeal 
period.    




CONCLUSION OF LAW

The Veteran's right shoulder disability warrants a 30 percent 
rating from December 1, 2005 (but not earlier); a rating in 
excess of 30 percent is not warranted at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5201 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
An October 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of rating and effective 
date criteria.  A February 2009 supplemental statement of the 
case (SSOC) readjudicated the matter (curing any notice timing 
defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Veteran has received the general-type notice 
described in Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate. 

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in December 2005, May 2006, June 
2007, and April 2010.  The examinations are adequate to assess 
the disability as the examiners expressed familiarity with the 
history of the disability, and conducted thorough examinations of 
the Veteran, noting all findings necessary for proper 
determinations in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

[The Veteran's right upper extremity is his dominant extremity 
(as noted on VA examinations below).  See 38 C.F.R. § 4.69 (a 
distinction is made between muscle groups of major (dominant) and 
minor extremities for rating purposes, and only one extremity is 
to be considered major)].  

The Veteran's right shoulder disability is rated under Code 5201 
(for limitation of arm motion).  Limitation at the shoulder level 
is rated 20 percent.  Limitation of major extremity motion to 
midway between the side and shoulder level warrants a 30 percent 
rating.  Limitation of major arm motion to 25 degrees from the 
side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Under Code 5203 (for impairment of scapula or clavicle) (ratings 
for minor and major extremities are identical) a 10 percent 
rating is assigned for malunion or nonunion without loose 
movement.  A 20 percent rating requires nonunion with loose 
movement or dislocation.  The disability may also be 
alternatively rated on impairment of function (motion) of the 
contiguous joint.  38 C.F.R. § 4.71a.

Code 5200 provides for rating based on ankylosis of the shoulder 
and Code 5202 provides for rating impairment of another 
anatomical segment of the shoulder (the humerus).  38 C.F.R. § 
4.71a.

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  (90 
abduction degrees constitutes abduction to shoulder level.  
38 C.F.R. § 4.71, Plate I.)

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran sustained a right clavicle fracture playing football 
in-service in 2001.  A May 2004 rating decision granted him 
service connection for residuals of that injury, rated 10 
percent.  The instant claim for increase was received in 
September 2005.   

On December 1, 2005 VA examination the Veteran reported chronic 
pain in his shoulders.  Range of motion testing of the right 
shoulder revealed (on repetitive testing): flexion to 90 degrees, 
abduction to 65 degrees, external rotation to 70 degrees, and 
internal rotation to 20 degrees, with pain being the factor in 
the additional limitation of motion.  The diagnosis was 
symptomatic residuals of a nonunion of fracture of the distal 
right clavicle.  

A January 2006 VA surgical report notes that the Veteran 
underwent right clavicle surgery.  [As was noted above, a 
temporary total (convalescence) rating was assigned from January 
31 2006 through March 31, 2006; the rating for that period of 
time is not for consideration.]   

A February 2006 VA outpatient treatment record notes the Veteran 
had no complaints of right shoulder pain and was eager to return 
to work.  Range of motion testing of the right shoulder revealed: 
flexion and abduction to 180 degrees, external rotation to 45 
degrees, and internal rotation to the mid-thoracic spine.  

An April 2006 VA outpatient treatment record notes that the 
Veteran was seen for follow-up following surgery.  He reported 
that he was continuing to improve slowly and that he still had 
limited right shoulder motion.  He felt like his strength was 
returning, but still had some pain (mainly with ends of ranges of 
motion).  Active range of motion testing of the right shoulder 
revealed flexion to 110 degrees and abduction to 80 degrees.  The 
assessment was healing right distal clavicle excision.   

On May 2006 VA examination the Veteran reported he had surgery in 
2006 (with little improvement).  Right shoulder range of motion 
studies revealed flexion to 75 degrees (with pain beginning at 70 
degrees), abduction to 60 degrees (with pain beginning at 45), 
and external rotation to 40 degrees (limited at that point by 
pain).  The examiner noted there was no further loss of range of 
motion with flexion, and that weakness and fatigability appeared 
to be the major factors..  The diagnosis was status post right 
clavicular fracture.  The examiner indicated that the impact on 
occupational functioning would be decreased manual dexterity, 
problems lifting and carrying, difficulty reaching, lack of 
stamina (with weakness and fatigue), and decreased strength.  The 
examiner noted that the Veteran could not lift his arm above 
shoulder height.    
 
A July 2006 VA outpatient treatment record notes that the Veteran 
reported he had less pain than before surgery, but had not 
regained full strength or range of motion.  He felt a locking 
sensation in the shoulder when putting on a shirt or starting his 
car.  Range of motion testing of the right shoulder revealed: 
flexion and abduction to 130 degrees, external rotation to 45 
degrees, and internal rotation to T10.  Muscle strength was 5/5 
in the deltoid, 4+/5 external rotation, and 4/5 internal 
rotation.  The assessment was post-surgical shoulder weakness.  

On June 2007 VA individual unemployability examination the 
examiner noted the Veteran had pain and stiffness in the 
shoulders with no history of weakness, swelling, heat, or 
redness.  He reported pain rated 8 (on a scale of 10) on 
repetitive use, pushing, pulling, lifting heavy items, swimming, 
or reaching above the head, and recurrent subluxation of the 
right shoulder once per week.  Right shoulder range of motion 
studies revealed: forward flexion to 100 degrees, internal 
rotation to 50 degrees, external rotation to 40 degrees, and 
abduction to 70 degrees.  The diagnosis was residuals of 
acromioclavicular joint reconstruction of the right shoulder.  

On April 2010 VA examination the Veteran reported having surgery 
for a broken right clavicle and that it had been painful ever 
since.  He reported progressively worse pain and treatment with 
medication.  The examiner noted the Veteran was right handed.  
Examination revealed the right shoulder to exhibit deformity, 
giving way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation and episodes of locking one to three 
times per month, repeated effusions, warmth, redness, swelling, 
and tenderness.  No flare-ups were reported.  Resection of the 
distal clavicle and tenderness of the right shoulder were noted.  
Range of motion testing of the right shoulder revealed: flexion 
to 70 degrees and abduction to 80 degrees with pain.  There were 
no additional limitations after repetition of range of motion.  
The Veteran was unable to perform internal or external rotation 
of the right shoulder as he stated it was too painful to assume 
the testing position.  The examiner noted the Veteran's accounts 
to be somewhat inconsistent with treatment notes stating his 
condition was improving and that he was swimming and exercising 
regularly.  The examiner observed the Veteran had a very muscular 
and athletic build (including musculature of the right shoulder) 
which was incompatible with his claim of severe effects on 
exercise and inability to perform rotation.  He noted that it 
would be extremely unusual for someone to maintain the Veteran's 
physique without regular weight training.  He also noted the 
Veteran wore a pullover shirt which would usually be avoided by 
patients with severe shoulder problems as it required overhead 
pulling to get on.  X-rays were interpreted as revealing interval 
resection of the distal right clavicle with well defined 
sclerotic margins and no evidence of osteomyellitis, unremarkable 
acromion, glenohumeral joint within normal limits, and 
unremarkable right lung apex.  The Veteran was employed as a 
Veteran's Service Representative.  He reported he lost 2 weeks 
from work in the prior year due to his shoulder.  The impact on 
occupational activities was noted to be decreased mobility and 
problems lifting and carrying.  The impact on activities of daily 
living was moderate to severe (as reported by the Veteran).    

At the outset the Board notes that the Veteran's right shoulder 
disability may alternatively be rated under Code 5203 (for 
impairment of the clavicle or scapula).  However, as the maximum 
rating under this Code is 20 percent, and the shoulder is already 
rated 20 percent or higher throughout, rating under Code 5203 
would be of no benefit to the Veteran.  Furthermore, Codes 5200 
and 5202 require pathology and symptoms not shown in this case 
(ankylosis, recurrent dislocation, fibrous union), and rating 
under such codes would likewise be inappropriate.  

The effective date of an award based on a claim for increase is 
generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that the 
effective date of an award of increased disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if the 
claim is received within one year from such date; otherwise, it 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 
511 (1997).  

The Veteran's right shoulder has been assigned a 20 percent 
rating throughout prior to April 1, 2010.  The next higher (30 
percent) rating for disability of the major extremity under Code 
5201 is warranted when there is limitation of arm motion at 
midway between the side and shoulder level (i.e., at 45 degrees) 
or impairment approximating such level of severity (See 38 C.F.R. 
§ 4.7).  Prior to December 1, 2005 there is no evidence of 
limitation of arm motion to such degree.  However, on December 1, 
2005 VA examination, right shoulder motion was limited to 60 
degrees (with pain at 45 degrees).  As this approximates the 
criteria for a 30 percent rating, such rating is warranted from 
that date.  As was noted above, the right shoulder disability 
required surgical intervention soon thereafter.  Following the 
convalescence period, and prior to April 2010, there were 
outpatient records suggesting improvement, i.e., restriction of 
motion to a lesser degree.  However, those clinical findings were 
made in the course of follow-up evaluations that were less 
thorough than an examination scheduled for rating purposes, e.g., 
there were no notations regarding limitations due to pain, on 
use, etc.  Consequently, those findings are insufficient for 
rating purposes, to include whether a reduction was warranted.  
Hence, the Board concludes that a 30 percent rating is warranted 
for the right shoulder disability throughout since December 1, 
2005.  

Regarding entitlement to a rating in excess of 30 percent, both 
prior to and since April 1, 2010, the Board notes that at no time 
was there a finding of limitation of right arm motion to less 
than 45 degrees from the side, much less to 25 degrees.  
Consequently, the Board finds that the criteria for a rating in 
excess of 30 percent are neither met, nor approximated at any 
time during the appeal period, and that a rating in excess of 30 
percent is not warranted for any period of time.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is neither 
evidence nor allegation of symptoms of and/or impairment due to 
the right shoulder disability that are not encompassed by the 
schedular rating assigned.  The functional impairment shown, of 
decreased range of motion, fatigability, and loss of strength is 
fully encompassed by the schedular rating criteria.  See 
38 C.F.R. § 4.71a Code 5201.  Therefore, those criteria are not 
inadequate, and referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  
A July 2007 rating decision denied the Veteran's claim seeking a 
total rating based on individual unemployability (TDIU).  He did 
not file a notice of disagreement (NOD) with the denial of a TDIU 
and it is final.  See 38 U.S.C.A. § 7105.  [Notably, he works as 
a Veteran's Service Representative, and the matter of entitlement 
to a TDIU rating is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A 30 percent rating for right shoulder disability is granted from 
the earlier effective date of December 1, 2005; to that extent 
the appeal is allowed, subject to the regulations governing 
payment of monetary awards; a rating in excess of 30 percent for 
the right shoulder disability is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied 
the Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159.   

On April 2010 VA examination the Veteran reported that due to his 
left rib disability he had pain and difficulty breathing when 
lying on his right side.  The examiner did not comment on what, 
if any, breathing/lung impairment the Veteran might experience 
due to the rib disability.  Previous examinations also noted he 
reported pain and difficulty breathing.  Notably, consideration 
of the proper rating for a disability must encompass whether 
there is any functional impairment not included in the criteria 
for the schedular rating assigned.  Further, VA must provide an 
examination that is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, an additional 
VA examination is necessary.   

Accordingly, this matter is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the nature and severity of the 
current pathology and associated 
impairment related to his service-
connected left rib disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should elicit 
and address the Veteran's complaints 
regarding symptoms of the disability.  Any 
indicated tests or studies should be 
completed.  The findings reported should 
specifically include whether there is any 
associated impairment in respiratory 
function.  The examiner must explain the 
rationale for all opinions.   
  
2.	The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


